Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply. However, the objections and 112 rejections are maintained. 
Nevertheless, examiner notes the following points in order to nullify applicant's assertions.
First, the argued non-collimated light is not claimed and is not implied by the recitation of increasing uniformity or flash angle.
Second, a collimated light may also increase the uniformity and flash angle at least depending on the size and position of the object.
It is further noted that the claims do not clearly present the interrelation of the essential elements of the intended invention that function simultaneously or are directly functionally related leading to a gap between the claimed limitations. Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). 
In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention. An example of such amendment for claim 1 is presented below, in which the examiner, after extensive review of the originally filed disclosure, has identified the interrelation of the individually orientable flash units with the rest of the apparatus as a critical part of the intended inventive subject matter:
Claim 1. (AMEND) A flash array for a camera system two-dimensionally distributed array of flash units comprised of individual light emitting points; and a mount connected to the two-dimensionally distributed array of flash units and couple-able to a cellular phone, the -two-dimensionally distributed array of flash units being individually adjustable in their orientation such that a plane light source emission is simulated on an object on the object and extend a flash view angle on the object.
A similar amendment claim 18, in which the two-dimensionally distributed array of flash units are comprised of light emitting diodes optically coupled to a light gathering layer (instead of the light emitting points of claim 1), would help clarify and distinguish the subject matter of this claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation increasing uniformity and flash angle on an object in independent claims 1 and 18, the claim scope is unclear because the claims do not clearly present the interrelation of the essential elements of the intended invention that function simultaneously, or are directly functionally related, leading to a gap between the claimed limitations. In particular, it is unclear how the recited structure, i.e. light emitting points and a mount, perform the claimed function of increasing the flash view angle and uniformity of illumination on an object. 
Dependent claims do not overcome the deficiency of the independent claims. 
Overall, examiner believes that the language of the claims presents many interpretational issues resulting in indefiniteness and ambiguity. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SPEVEK (US 10503205) in view of HAROONI (US 8428644).
Regarding claim 1, SPEVAK discloses distributed light source (FIG.s 1-5), comprising: a distributed array of light emitting points (such as 202 FIG. 2; see col. 4 line 37 to col. 5 line 30); and a mount (such as 114, 210 and 212 and associated parts of 10 FIG.s 2-4) connected to the distributed array and couple-able to a cellular phone (evident), the distributed array capable of light emission to increase a uniformity of illumination on an object and extend a flash view angle on the object (evident of its operation with a cell-phone having a user).
Although not clearly claimed and although partly implied by the prior art, SPEVEK does not explicitly show the distributed array being for increasing uniformity and flash angle.  
Merely in light of compact prosecution, prior art HAROONI (FIG.s 1-7) is presented here, in which a distributed array of light emitting points (see 502 FIG. 5) on a mount (see FIG. 2) make up a two-dimensional plane light emission and thus resulting in an increased in the uniformity and the flash angle of the illumination by the points on an object of interest. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to arrange the light emitting points in a two-dimensional array, such as taught by of HAROONI, when arranging on a modular mount on a cell phone, such as taught by SPEVEK, in order to achieve a desired illumination profile in accordance to a preferred application of the assembly. 
Claim 18 is rejected similar to claim 1 above since it includes substantially the same scope as claim 1 except for the plane light emission is formed of light emitting diodes optically coupled to a light gathering layer, and this feature is taught by the optically coupled LEDs and light guide of SPEVEK (see 207 FIG. 2) and its motivation to combine is same as in claim 1 above. 
Regarding claim 2, SPEVAK further discloses the distributed array includes at least one light emitting diode (202 FIG. 2).
Regarding claims 3 and 14, SPEVAK discusses individual LEDs but does not explicitly show hinged mounting of individual ones. However, absent any structural details in the claim language, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize moveable LEDs that are hingedly connected to the mount and are movable about an x axis and a y axis in order to achieve a desired operational modularity for the assembly. 
Regarding claim 5, SPEVAK further discloses the distributed array having individual LED elements capable of emitting diffused light (individual lens affecting the emission of individual LEDs col. 4 line 63). 
Regarding claims 6 and 8, absent any clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a concave or convex shape for the mount, as the LEDs form a plane light output, to achieve an optimal illumination profile according to desired application of the assembly. 
Regarding claim 10, SPEVAK further discloses the distributed array having LED elements forming rows and columns (structurally evident in FIG. 2). 
Regarding claims 11 and 12, absent any evidence as to the significance of the claimed obvious variants, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to arrange the LED elements such as to form an interleaved array or a circular array in to achieve a desired illumination profile optimal for the intended application of the light source assembly. 
Regarding claims 13 and 19, SPEVAK further discloses the mount is slidably connected to the cellular phone (see col. 10 line 7-18).
Regarding claim 17, SPEVAK further discloses the distributed array includes a light gathering sheet (such as the reflector and lens of col. 4 line 37 to col. 5 line 30) that gathers light from the light emitting points and distributes it to areas of optical foci that focus the gathered light at focal points (evident of a 'focusing' lens, col. 4 line 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875